Title: To George Washington from Israel Shreve, 14 December 1780
From: Shreve, Israel
To: Washington, George


                        
                            Jersey-Camp, Pompton 14th Decr 1780
                        
                        Yesterday I received a letter for Your Excelleny which I suppose contains intelligence of Importance,
                            & which I should have forwarded immidiately but had no means of conveyance. The public horses are all sent out of
                            Camp, & I have neither a Dragoon nor Express to convey dispatches of any kind. I trust Your Excellency need only
                            be informed of this inconvenience in order to remedy it.
                        Our huts are going on exceedingly well. The weather has hitherto been remarkably favorable. I am Your
                            Excellency’s Most Obedient Servt
                        
                            I. Shreve Col. Comdt
                        
                    